Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0342110 to Zhu et al. in view of U.S. Patent No, 5,070,173 to Yokota et al.
As to claims 1 and 5, Zhu teaches thermoplastic polyurethanes prepared from low-free diisocyanate terminated prepolymers based on p-phenylene diisocyanate and polycarbonate polyols wherein the content of free polyisocyanate monomer is removed by distillation to values less than 0.1 wt% based on the weight of the prepolymer (Abstract, 0017, 0043-0049).
Zhu does not expressly disclose the claimed copolycarbonate polyol.

Accordingly, the position is taken that it would have been obvious to replace the polycarbonate polyols suggested in Zhu with the copolycarbonate polyol of Yokota to obtain TPUs with excellent resistance to hydrolysis, light, chlorine, and heat (Abstract).  The content of all polycarbonate polyols derived from 1,5-pentanediol and 1,6-hexanediol is 100%.
As to claims 18-19, Zhu polyurethane elastomers prepared by curing the prepolymer with polyol or polyamine chain extenders (0003, 0030-0031).

Claims 14 and 16-17 are rejected under 35 U.S.C, 103 as being unpatentable over U.S. Patent Pub. No. 2014/0342110 to Zhu et al. in view of U.S, Patent No. 5,070,173 to Yokota et al. that has been explained above and is applied here as such in view of U.S. Patent No. 5,703,193 to Rosenberg et al.
As to claims 14 and 16-17, Zhu teaches thermoplastic polyurethanes prepared from low-free diisocyanate terminated prepolymers based on p-phenylene diisocyanate and polycarbonate polyols wherein the content of free polyisocyanate monomer is removed by distillation to values less than 0.1 wt% based on the weight of the prepolymer (Abstract, 0017).
Zhu does not expressly disclose the method of removing the monomeric polyisocyanate components.

At the time of filing it would have been obvious to a person of ordinary skill in the art to use the method taught in Rosenberg to reduce the monomeric isocyanate content of the prepolymers in Zhu to control freeze-out and desublimation of higher melting isocyanates such as PPDI in manufacturing equipment for commercial manufacture of prepolymers (3:50-53).


Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
Applicants argue that Zhu fails to teach elastomeric polyurethane polymers. This is not found persuasive because Zhu teaches process steps for forming elastomeric polyurethanes from the PPDI prepolymers (0035). It is noted that Zhu prefers thermoplastic polyurethanes, however, the reference suggests that the PPDI prepolymers can be cured in any convenient manner for forming elastomeric polyurethanes (0035). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., elastomeric polyurethane) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, the use of polycarbonate polyols in the preparation of elastomeric polyurethanes was taught in Zhu and Yokata. Therefore, both references are from the same field of endeavor. Further, it would have been obvious to replace the polycarbonate polyols suggested in Zhu with the copolycarbonate polyol of Yokota to obtain TPUs with excellent resistance to hydrolysis, light, chlorine, and heat (Abstract).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants argue that Yokata fails to teach low free monomeric PPDI prepolymers. This is noted, however, the combination of references teach low free monomeric PPDI prepolymers comprising the reaction product of PPDI and polycarbonate polyols.
Applicants allege that it can't be expected that the characteristics from the prepolymers disclosed in Yokata can be transferred to the low free PPDI based polyurethane elastomers .
In response to applicant's argument that Yokota is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yokota teaches that substituting traditional polycarbonate polyols derived only from 1,6-hexanediol with the claimed mixture of units derived from 1,5-pentanediol and 1,6-hexanediol provide unexpected benefits relating to hydrolysis, light, chlorine, and heat resistance.  Heat resistance is a particular problem that concerned the applicants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763